Citation Nr: 0927656	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-39 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left leg disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from November 1950 to 
October 1952.  He thereafter served in the Air Force Reserves 
until a medical retirement in January 1987, followed by 
permanent retirement in January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Houston, Texas has processed the 
case since that time.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The issue of service connection on a de novo basis for left 
leg disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied service 
connection for left leg disability, characterized as 
arthritis (to include knee and bone pain).

2.  The evidence received since the April 2002 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim for service connection for left leg 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In light of the Board's reopening of the claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
He was, in any event, provided with 38 U.S.C.A. § 5103(a)-
compliant notice in November 2005.

II.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Active military, naval, and air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty (or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training).  38 C.F.R. § 3.6(a).  Active duty means full-time 
duty in the Armed Forces, other than active duty for 
training.  38 C.F.R. § 3.6(b)(1).


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An April 2002 rating decision denied entitlement to service 
connection for left leg disability, characterized as 
arthritis (to include knee and bone pain).  The Veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  The Board notes that 
the claim denied in April 2002 and the current claim to 
reopen are based on the same factual basis.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Consequently, service 
connection for left leg disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the April 2002 adjudication.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2008).

The evidence of record at the time of the April 2002 rating 
decision included service treatment records documenting that 
the Veteran fell in October 1985 during a drilling period in 
the Reserves, and fractured his right calcaneus.  The service 
records (either for October 1985, or for any other period of 
active or Reserve service) are silent for any mention of left 
leg problems, except by history; an October 1986 record notes 
that the Veteran sustained a left ankle fracture in a June 
1969 MVA, for which he underwent open reduction and internal 
fixation.

The evidence previously considered also included the report 
of a June 1990 VA examination, at which time the Veteran 
complained of arthritis affecting both knees; no confirming 
diagnosis was rendered.

The evidence on file at the time of the April 2002 decision 
additionally included VA treatment records covering the 
period through February 2002, which document treatment for a 
number of years for left ankle arthritis, and since 1996 for 
degenerative joint disease affecting the left knee.

The evidence also included an August 1978 statement by J. 
Gamboa, M.D., as well as other statements by the same 
physician written in 1980.  Dr. Gamboa explained that he had 
treated the Veteran since 1967, and that the Veteran had been 
involved in an MVA which included injuries to the left ankle 
and fibula; Dr. Gamboa did not mention the left knee.  In 
various statements written in 1980, Dr. Gamboa referred to 
the left ankle and left fibula injuries, but did not 
reference any left knee problems.

The evidence on file at the time of the April 2002 rating 
decision lastly included statements by the Veteran to the 
effect that he injured his left leg during an MVA which 
occurred while he was a member of the Reserves (but not 
during an actual drill).

Pertinent evidence submitted since the April 2002 rating 
decision includes VA treatment records for January 1991 to 
July 2005 documenting treatment for degenerative changes in 
the left leg.  The additional evidence also includes 
statements by the Veteran to the effect that his left leg 
problems began immediately following the October 1985 injury 
to his right foot.

The Board finds the above evidence to be clearly new and 
material, particularly given that the evidence previously 
considered did not include any account by the Veteran 
suggesting that the left leg problems originated during the 
period of Reserve training in October 1985.  When coupled 
with the previously considered evidence, the Board concludes 
that the newly submitted evidence raises a reasonable 
possibility of substantiating the claim.  The Veteran's claim 
for service connection for left leg disability is therefore 
reopened.


ORDER

New and material evidence having been received, reopening of 
the claim of service connection for left leg disability is 
granted.  



REMAND

The Veteran contends that his left leg disability either 
began at the same time as the right calcaneal fracture in 
October 1985, or that the disability is secondary to the 
service-connected right calcaneal fracture.  

The Veteran was afforded two VA examinations in August 2006.  
At the first, the examiner concluded that he could not find a 
causal relationship between the service connected right 
calcaneal fracture and the Veteran's claimed left leg 
disorder.

At a second August 2006 examination, the examiner concluded 
that the service-connected right calcaneal fracture did not 
cause the left knee disability, explaining that the more 
likely causes of the left knee disorder included the left 
ankle injury in 1969.

Although both examiners concluded that the left leg 
disability did not originate during any period of service and 
was not caused by the service-connected right calcaneal 
fracture, neither examiner addressed whether the service-
connected disorder caused or chronically worsened the left 
leg disability.  The Board consequently finds that further VA 
examination of the Veteran is necessary.

The Board also notes that at his August 2006 examinations, 
the Veteran reported the long-term receipt of disability 
benefits from the Social Security Administration (SSA).  Any 
records for the Veteran in the possession of the SSA are 
clearly relevant, and should be obtained.

The Board lastly notes that although the Veteran has been 
apprised of the information and evidence necessary to 
substantiate his claim for service connection on a primary 
basis, he has not been advised of the information and 
evidence necessary to substantiate the claim on a secondary 
basis.  Remand for compliance with the notice provisions of 
38 U.S.C.A. § 5103(a) therefore is required.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the Veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection on a secondary basis.  The 
letter must also specifically inform the 
Veteran which portion of the evidence is 
to be provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
Veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
Veteran. 

5.  Then, the RO should arrange for the 
Veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of any currently present left leg 
disability, to include the left ankle and 
left knee.  All indicated studies should 
be conducted.  

With respect to each currently present 
left leg disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the 
Veteran's period of active service from 
November 1950 to October 1952, or to his 
October 1985 period of service in the Air 
Force Reserves.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that any left leg 
disorder was caused or chronically 
worsened by the service-connected right 
calcaneal fracture.  

The Veteran's claims file must be made 
available to the examiner for review.  

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal on a de novo basis.  If 
the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


